UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnams portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Capital growth and current income Net asset value December 31, 2011 Class IA: $15.37 Class IB: $15.30 Total return at net asset value Russell 1000 (as of 12/31/11)‡ Class IA shares* Class IB shares† Value Index 1 year –4.44% –4.64% 0.39% 5 years –17.42 –18.44 –12.50 Annualized –3.76 –3.99 –2.64 10 years 16.90 14.05 46.52 Annualized 1.57 1.32 3.89 Life 539.79 511.23 800.13 Annualized 8.07 7.86 9.62 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 6, 1998. ‡ Recent performance may have benefited from one or more legal settlements. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Growth and Income Fund 1 Report from your fund’s manager Volatility continued to roil the equity markets over the past 12 months. What drove the volatility, and how did the fund perform in this unsettled environment? It was another year of up-and-down movements in the global equity markets. In the first two months of 2011, talk of economic distress coming out of Europe was relatively subdued, and the fund performed well against a backdrop of slow, but steady, economic growth. During the remainder of the year, however, Europe’s sovereign debt crisis dominated the headlines, overshadowing the relative strength of corporate fundamentals and generating disappointing performance for the fund. For the year ended December31, 2011, Putnam VT Growth and Income Fund’s class IA shares at net asset value produced a single-digitloss. What strategies did you pursue during the period? The portfolio maintained its bias toward large-cap, value-oriented stocks that we believed would benefit from an improving global economy. That strategy proved to be a doubled-edged sword. When investors could filter out the “noise” coming from the eurozone and focus instead on the relative strength of corporate fundamentals, the fund performed well. But when aversion to risk permeated the markets, as it did on frequent occasions during the period, the fund’s performance lagged. Our value bias also detracted from the fund’s overall results. Undervalued stocks are often marked down for a reason, and in times of uncertainty, investors can abandon these names in favor of companies that have no recent issues attached to them. Valuation historically has been a reliable guide, because undervalued stocks tend to be “discovered” and rewarded by investors. But in times when fundamentals are overshadowed by macroeconomic malaise, valuation historically has been less of a driver of performance. Such was the case for most of 2011. Which individual holdings held back performance? In the technology sector, Cisco Systems and Hewlett-Packard [HP] both disappointed. Cisco, which helps businesses deliver data, voice, and video, missed its earnings targets more than once in 2011 and was forced to reset the market’s expectations. Technology giant HP suffered from senior leadership changes and disappointing sales growth. In other sectors, Bank of America continued to struggle with mortgage-related risk and the ongoing legal liability stemming from the financial crisis of 2008. Where did you find more encouraging results? Verizon Communications was the fund’s biggest contributor. The company has invested aggressively in its wireless network, which we believe has positioned Verizon at a competitive advantage going forward. In our view, its recent acquisition of the iPhone contract also helped. Other contributors included satellite television provider DISH Network and tobacco giant Philip Morris International. What is your outlook for 2012? We believe U.S. stock prices represent an attractive entry point for investors as we ed, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 28, 2012
